Citation Nr: 0601481	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of exposure 
to ultraviolet radiation, to include corneal flash burns.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied service connection for residuals 
(including vision loss and senile cataract, status post 
chamber lens implant) from corneal flash burns as a result of 
exploding magnesium bomb.  The veteran perfected a timely 
appeal of this issue to the Board.  

In August 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local regional office.  
At the hearing, the Veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  The Board will 
consider this evidence when reviewing the veteran's appeal.  
In addition, at the hearing, the Veterans Law Judge noted 
that the veteran requested that the issue be rephrased.  The 
Board has therefore restated the issue on appeal as set forth 
above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the veteran alleges that on July 19, 1952, he 
was flying a combat mission over Korea when a magnesium anti-
aircraft bomb exploded very close to their position.  He 
states that he was in the left gunner's position and was 
scanning the sky for enemy when the shell exploded.  He 
explained that he was white blinded and could not see for the 
next hour or so.  His sight returned over the next couple of 
hours.  In this regard, the Board notes that the veteran is 
competent to report his symptomatology.  Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The veteran then indicated 
that he did not report this event because he believed that he 
had recovered from the incident.  Indeed, the veteran's 
January 1960 separation examination indicated right vision of 
20/50 corrected to 20/20 and left vision of 20/20.  The 
veteran also submitted a buddy statement dated in May 2000 
from the "right gunner" on the same flight mission.  This 
statement corroborates that veteran's account of the 
explosion and temporary blinding of the veteran and other 
crew members.  The veteran's service personnel records 
associated with the file also corroborate the veteran's 
position as a gunner and the flight on July 19, 1952.

In June 1986, the veteran was diagnosed with senile cataract 
and underwent a posterior chamber lens implant, posterior 
capsulotomy.  The veteran contends that he received flash 
burns from the exploding magnesium shell in July 1952 that 
led to corneal damage.  The veteran also submitted Internet 
research indicating that non-age related cataracts may be 
caused by exposure to radiation or ultraviolet light.  The 
veteran, however, has not been afforded a VA examination in 
connection with his claim in order to determine whether his 
current eye condition had its onset in service.  The Board 
therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any eye 
condition found to be present, and to determine if the 
veteran's condition is related to or had its onset during 
service.  Pursuant to the VCAA, such an examination is 
required to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  
Here, the Board notes that the medical evidence associated 
with the claims file is sparse.  The RO should therefore send 
the veteran a letter requesting that he identify all VA and 
non-VA health care providers, other than those already 
associated with the claims file, that have treated him since 
service for his eye condition.  In this respect, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his eye condition.  The aid of the 
appellant in securing relevant records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any eye 
condition, to include cataracts or 
residuals of corneal flash burn, found to 
be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  If the examiner 
diagnoses the veteran as having an eye 
condition, the diagnosis should be 
specified, and an opinion should be 
provided as to whether it is at least as 
likely as not such is related to a 
disease or injury in service, to include 
the July 1952 exposure to ultraviolet 
radiation from a magnesium shell 
explosion.  In this regard, the examiner 
is asked to comment on whether the 
veteran's eye condition is age-related, 
and if not, whether his condition, if 
any, may have been caused by exposure to 
radiation or ultraviolet light over 
thirty years prior to his diagnosis in 
1986.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


